An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-797
                       NORTH CAROLINA COURT OF APPEALS

                            Filed:    17 February 2015


STATE OF NORTH CAROLINA


      v.                                      Columbus County
                                              No. 10 CRS 051833
TERRY LEE WHITE



      Appeal by defendant from judgment entered 19 December 2013

by Judge Douglas B. Sasser in Columbus County Superior Court.

Heard in the Court of Appeals 4 November 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Lisa K. Bradley, for the State.

      William D. Spence for defendant-appellant.


      McCULLOUGH, Judge.


      Defendant Terry Lee White appeals his conviction of sexual

offense against a minor while in a parental role.                         For the

reasons stated herein, we hold no error.

                                I.     Background

      Defendant was indicted in case number 10 CRS 51832 for one

count of statutory rape or sexual offense of a person who is 13,
                                               -2-
14, or 15 years old and one count of sexual offense by a person

in a parental role based on offenses alleged to have occurred in

January 2007.          On 7 October 2010, defendant was indicted in case

number 10 CRS 51833 for one count of statutory rape or sexual

offense of a person who is 13, 14, or 15 years old and one count

of    sexual    offense       by    a   person       in    a   parental      role     based    on

offenses alleged to have occurred in October 2006.

       Defendant’s          case    came      on    for     trial      on    16    through    19

December       2013    in    Columbus      County         Superior     Court,      before     the

Honorable Douglas B. Sasser, presiding.                             The evidence indicated

that defendant was involved in a dating relationship with Ms.

North1 from 2001 until 2010.                  Ms. North has two daughters, Cara

and    Elizabeth,       who      are    not    defendant’s           biological      children.

Cara and Elizabeth are nine months apart and were seven years

old when Ms. North began dating defendant.

       Ms.     North    testified          that     she     was      born    and    raised     in

Columbus County but moved to Rockingham County in 2002 with

defendant and her two daughters.                     Ms. North returned to Columbus

County in 2003, went back to Rockingham County in 2004, and

finally      returned       to     Columbus        County      in    2006.        During   these




1
 Pseudonyms have been used throughout this opinion to protect the
identity of some individuals.
                                            -3-
times, she testified that defendant lived or stayed with her

family “[m]ost of the time.”

       Ms. North paid the rent and light bill.                  Defendant worked

and “would help provide, you know, things for [the kids], give

[Cara] snack money for school, basic things, make sure they get

Christmas,     you    know.”         Cara   testified   that    that    she   viewed

defendant “[l]ike a stepdaddy.”                   Defendant would buy Cara and

Elizabeth “stuff at the store” but would never discipline them.

       In 2003, when Cara was nine years old, defendant told Cara

that   he    was     taking    her    to    her    friend’s    house.     Instead,

defendant took Cara “down a dirt road and stopped and asked me

what would I do to keep [Ms. North] from going to jail.”

             I started naming things and he said anything
             and I said yeah, why. He unzipped his pants
             and pulled out a knife to fix his crack can
             and showed me naked pics of [Ms. North]
             smoking weed and told me if I told anybody
             he would turn them into the police and [Ms.
             North]   would  go  to   jail  and   me  and
             [Elizabeth] would be separated in two homes.
             I didn’t want that.   He made me . . . suck
             his thing[.]

       Cara testified that in October 2006, when Cara was twelve

years old, defendant asked Cara to go into a back room of the

house.      Defendant pulled his pants down and sat on the bed, Cara

sat beside him, and defendant forced Cara to perform oral sex on

him.   Cara further testified that
                               -4-
         [Defendant] would always tell me either I
         would stay home while my mom went to the
         store and I would ride with him to the store
         but in October when we moved back to
         Columbus County the first time he told me to
         go in my mama’s room; he said you know what
         I want you to do[.]

Defendant would “have [Cara] perform oral sex on him and he put

some crack on a can and smoked it.”    Defendant threatened Cara

that if she told anyone about their encounters, he would show

the incriminating pictures of Ms. North to the police.

    Cara also testified to a second incident with defendant in

Columbus County:

         The second time he said come on back here,
         you know what you’ve got to do and I started
         to run out the back door to my neighbor’s
         house and he grabbed my arm.     He said he
         swears and promises if I don’t tell he will
         never do it again and he never done it
         again.

Cara testified that she believed that defendant wanted her to

perform oral sex on him.

    Detective Rene Trevino with the Columbus County Sheriff’s

Department testified that on 23 May 2010, she came into contact

with Cara and Ms. North.   Cara and Ms. North had come into the

sheriff’s office to report a sexual assault.      A recording of

Detective Trevino’s interview of Cara and Ms. North was admitted
                                     -5-
into evidence.        Detective Trevino testified that she made a

referral to the department of social services.

    Diane Guedo, a family nurse practitioner who was employed

at a child advocacy center, evaluating children with suspected

sexual and physical abuse, testified for the State.                  She was

tendered as a specialist in sexual abuse, physical abuse, and

neglect.     Guedo testified that she conducted a child medical

examination of Cara on 13 July 2010.            Cara told Guedo about two

“incidents with [defendant]” that began at age nine.                Cara also

talked about an incident after 2006 where defendant came into

her room and “licked her genital area.”           Based on the results of

a physical exam, Guedo testified that she could not tell if

there had been any trauma to Cara’s genital area in 2006 or in

2007.      She    further    testified   that   an   absence   of    physical

findings did not support nor discount a disclosure of sexual

abuse.

    Marcie       Thompson,   an   investigator    and   assessor     for   the

Columbus County Department of Social Services, testified that

she came into contact with Ms. North in 2010.                  Thompson had

received a report containing allegations of inappropriate sexual

contact by a person living as a stepfather and caretaker in the

home and was able to conduct an interview with Ms. North.
                                            -6-
      At the close of the State’s evidence, both charges in case

number 10 CRS 51832 were dismissed.                       At the close of all the

evidence, the charge of statutory rape or sexual offense of a

person who is 13, 14, or 15 years old in case number 10 CRS

51833 was dismissed.

      On 19 December 2013, a jury found defendant guilty of a

sexual    offense     against      a    minor       while       in   a    parental      role.

Defendant     was     sentenced        to     a    term        of    40    to     57   months

imprisonment.       Defendant appeals.

                                  II.       Discussion

      On appeal, defendant argues that the trial court erred by

(A)   denying       defendant’s        motion       to        dismiss     the     charge    of

committing a sexual offense against a minor while in a parental

role for insufficiency of the evidence; (B) failing to instruct

the jury on all elements of the crime of sexual offense while in

a parental role; (C) failing to define the terms “minor” and

“fellatio”; and (D) admitting the testimony of Diane Guedo.

                             A.    Motion To Dismiss

      Defendant      first    argues        that        the    trial      court    erred    by

denying   his   motion       to   dismiss         the    charge      of    sexual      offense

against   a   minor    while      in    a    parental         role   because      there    was
                               -7-
insufficient evidence that defendant had assumed the position of

a parent in the victim’s home in October 2006.   We disagree.

         When reviewing a defendant’s motion to
         dismiss    a    charge   on   the    basis    of
         insufficiency of the evidence, this Court
         determines    whether   the   State   presented
         substantial evidence in support of each
         element of the charged offense. Substantial
         evidence    is   relevant   evidence    that   a
         reasonable person might accept as adequate,
         or would consider necessary to support a
         particular      conclusion.          In     this
         determination, all evidence is considered in
         the light most favorable to the State, and
         the State receives the benefit of every
         reasonable    inference   supported    by   that
         evidence.

State v. Jones, 367 N.C. 299, 304, 758 S.E.2d 345, 349 (2014)

(citation and quotation marks omitted).

    Here, defendant was charged with sexual offense against a

minor while in a parental role in violation of N.C. Gen. Stat §

14-27.7(a).   “This crime requires a finding that the defendant

had (1) assumed the position of a parent in the home, (2) of a

minor victim, and (3) engaged in a sexual act with the victim

residing in the home.”   State v. Oakley, 167 N.C. App. 318, 322,

605 S.E.2d 215, 218 (2004) (citation omitted).

    Defendant now argues that there was insufficient evidence

of the required element that defendant assumed a position of a

parent in the home.   It is well established that “to convict a
                                        -8-
defendant of violating G.S. § 14-27.7(a), the evidence of the

relationship      between    the    defendant   and     the    child-victim         must

provide support for the conclusion that the defendant functioned

in a parental role.         Such a parental role will generally include

evidence     of     emotional      trust,     disciplinary         authority,       and

supervisory responsibility.”           State v. Bailey, 163 N.C. App. 84,

93, 592 S.E.2d 738, 744 (2004).

      Defendant cites to our Court’s holding in State v. Bailey,

163   N.C.   App.    84,    592 S.E.2d 738    (2004),       to    support    his

argument.      In    Bailey, the defendant was charged with sexual

offense by a substitute parent in violation of N.C. Gen. Stat. §

14-27.7(a) (2003).          Id. at 92, 592 S.E.2d at 744.                  At trial,

evidence demonstrated that the defendant was never romantically

involved with the victim’s mother.                  Id. at 94, 592 S.E.2d at

744-45.      The    victim’s       mother    testified      that     the       defendant

“helped with the kids” and “would just baby sit them” in return

for the victim’s mother allowing the defendant to sleep in her

residence    without       paying    rent.          There   were        also    several

statements made at trial and to officers that the defendant

“watched” the children in the household and was a “babysitter”

to the children.       Id. at 94, 592 S.E.2d at 745.                Our Court held

that the evidence, taken in the light most favorable to the
                                       -9-
State, was sufficient “to establish only that defendant babysat”

for the children in the household.             Id.    The victim’s mother did

not regard the defendant as her boyfriend or as a de facto

stepfather to her children.            The record also did not indicate

whether “[the]       defendant’s ‘babysitting’ had a quasi-parental

quality[.]”    Id.

            [T]here was no evidence regarding whether
            defendant     was     authorized      to    make
            disciplinary      decisions,     assist     with
            homework,   treat    minor    injuries,   decide
            whether   the   children     could   leave   the
            apartment, or take them out of the apartment
            himself.

                 Even more significant is the absence of
            any evidence tending to show that the
            defendant    and   [the    victim]   had   a
            relationship   based   on   trust  that  was
            analogous to that of a parent and child.

Id.    Based on the foregoing, our Court reversed the defendant’s

conviction of violating N.C. Gen. Stat. § 14-27.7(a).                  Id. at

95, 592 S.E.2d at 745.

       After thorough review, we find the facts of the case before

us    distinguishable    from   the    facts   found    in   Bailey.   In   the

present case, it was undisputed that defendant was involved in a

romantic,    dating     relationship    with    the    victim’s   mother,   Ms.

North from 2001 until 2010.           Ms. North testified that defendant

lived with the family “[m]ost of the time” during these years.
                                            -10-
Cara    testified      regarding      her    relationship          with       defendant      and

described       defendant’s         role    in    her    home      as     a    “stepdaddy.”

Although Cara testified that defendant never disciplined her,

she testified that defendant would purchase “stuff at the store”

for her.         Ms. North testified that defendant “acted like he

loved” her daughters.              Defendant would “help provide, you know,

things    for    them,      give    [Cara]       snack     money   for        school,   basic

things, make sure they get Christmas, you know.”                                  Ms. North

regularly left defendant to supervise Cara and Elizabeth and

Cara testified that defendant determined whether she would stay

at home with defendant while Ms. North went to the store or

whether she would accompany defendant to the store.

       Unlike the Bailey case, the evidence here indicates that

defendant and Cara had a relationship that was analogous to that

of a parent and child.              Defendant had supervisory responsibility

over Cara, helped provide her with things such as money and

food,    “acted        like    he     loved”       Cara,     and    functioned          as    a

“stepdaddy” to Cara.               Viewing this evidence in the light most

favorable       to    the   State,     we    hold    that     there       was    sufficient

evidence    to       support   the    element       that    defendant          served   in    a

parental role.          Accordingly, we hold that the trial court did
                                    -11-
not err by denying defendant’s motion to dismiss and overrule

defendant’s argument.

                         B.    Jury Instruction

      In his second issue on appeal, defendant argues that the

trial court erred by failing to instruct the jury on all the

elements of sexual offense against a minor while in a parental

role.    Specifically,    defendant      argues   that      the   trial   court

failed to state that the jury must find that the victim was a

minor.

      “Jury   instructions    not   challenged    at    trial     are   normally

reviewed for plain error.”      State v. Smith, __ N.C. App. __, __,

736 S.E.2d 847, 850 (2013).          “Under the plain error standard,

defendant must show that the instructions were erroneous and

that absent the erroneous instructions, a jury probably would

have returned a different verdict.”          State v. Haire, 205 N.C.

App. 436, 440, 697 S.E.2d 396, 399 (2010) (citation omitted).

      Defendant contends that because the trial court omitted an

essential element, that the victim must be a minor, from the

jury instruction, harmless error applies.               See Smith, __ N.C.

App. at __, 736 S.E.2d at 850 (citations omitted) (stating that

a   “‘trial   court’s   omission    of   elements      of   a   crime    in   its

recitation of jury instructions is’ treated as an unwaivable
                                -12-
violation of the right to a unanimous jury found in Article I,

Section 24 of the North Carolina Constitution, and, therefore,

is ‘reviewed under the harmless error test’”).         However, we hold

that harmless error analysis does not apply to the present case

because the trial court did not omit any necessary element from

defendant’s jury charge.

    As   previously   stated,   the    elements   of    sexual   offense

against a minor while in a parental role requires a finding that

the defendant:     (1) assumed the position of a parent in the

home, (2) of a minor victim, and (3) engaged in a sexual act

with the victim residing in the home.      Oakley, 167 N.C. App. at

322, 605 S.E.2d at 218.     In the present case, the trial court

gave the following instruction to the jury:

              The defendant has been charged with
         committing a sex offense while in a parental
         role.

              For you to find the defendant guilty of
         this offense the State must prove two things
         beyond a reasonable doubt.

              First, that the defendant engaged in a
         sexual act with the victim; fellatio is a
         sexual act.

              Second, that the defendant has assumed
         the position of a parent in the home of a
         minor with whom the minor was residing in
         the house.

                 If you find from the evidence beyond a
                                           -13-
             reasonable doubt that on or about the
             alleged date the defendant engaged in a
             sexual act with the victim and that the
             victim was a child under 18 years of age and
             that the defendant had assumed the position
             of a parent in the home in which the minor
             was residing, it would be your duty to
             return a verdict of guilty.

                  If you do not so find or if you have a
             reasonable doubt as to one or more of these
             things, it would be your duty to return a
             verdict of not guilty.

(emphasis added).

       Here, the trial court clearly stated that in order for the

jury    to   find    defendant     guilty    of       sexual    offense      while    in   a

parental role, the jury must find beyond a reasonable doubt that

the “victim was a child under 18 years of age.”                           Furthermore,

defendant does not challenge the age of the victim, Cara.                               Cara

testified     that      her   birthday     was    1    February    1994      and   it   was

established that at the time of the alleged offense in October

2006,    Cara     was     twelve   years    old.        Based     on   the    foregoing,

defendant is not able to demonstrate that the challenged jury

instruction         was    made    in    error,        much     less    plain        error.

Defendant’s argument is overruled.

             C.      Defining the Terms “Minor” and “Fellatio”
                                             -14-
       In    his   next    argument,         defendant    asserts     that    the   trial

court committed plain error in its jury instructions by failing

to define the terms “minor” and “fellatio.”                    We disagree.

       “In    deciding     whether       a    defect     in   the    jury    instruction

constitutes ‘plain error,’ the appellate court must examine the

entire record and determine if the instructional error had a

probable impact on the jury’s finding of guilt.”                          State v. Bell,

359 N.C. 1, 23, 603 S.E.2d 93, 109 (2004) (citation omitted).

Our Courts have held that “[i]t is not error for the court to

fail   to    explain      words    of    common      usage    in    the   absence   of    a

request for special instructions.”                     State v. Riddle, 45 N.C.

App. 34, 39, 262 S.E.2d 322, 325 (1980).

       In the case before us, the trial court stated that in order

to find defendant guilty of sexual offense against a minor while

in a parental role, the jury must find that “the victim was a

child under 18 years of age.”                  Although the trial court did not

specifically       state    that    “a       child   under    18    years    of   age”   is

considered a “minor,” we believe the term “minor” is a term of

common usage.        In addition, the record does not indicate that

defendant made a request for special instructions on the word

“minor.”       Therefore, the trial court did not err, much less

commit plain error, in failing to define this term.
                                                     -15-
       In regards to the term “fellatio,” the trial court stated

in its jury instructions that in order to find defendant guilty,

the jury must find that “defendant engaged in a sexual act with

the victim; fellatio is a sexual act.”                               Once again, the record

is devoid of any evidence that defendant requested a special

instruction on this term.                       Further, defendant does not cite to

any    authority          requiring         a    trial       court    to        define    the     term

“fellatio.”               Our    Court      has        previously         held    that     where     a

defendant     “fails            to   cite       to    any    case    law    or     statute      which

requires the trial court to define those terms during its jury

instruction,” a defendant has failed to meet his burden under

plain error review to warrant a new trial.                                 State v. Wood, 174

N.C.   App.     790,        794,     622 S.E.2d 120,    123    (2005)        (where    the

defendant failed to cite to any authority that required the

trial court to define the terms “driving while license revoked,”

“negligent driving,” and “reckless driving,” the trial court did

not    commit    plain           error      in       failing   to    define        those    terms).

Accordingly, we overrule defendant’s arguments.

                D.        Admitting the Testimony of Diane Guedo

       In his last issue, defendant contends that the trial court

erred by allowing expert witness Diane Guedo to testify that

Cara    would        be     a    “very       good       candidate         for    trauma     focused
                                          -16-
cognitive    behavioral      therapy.”           Defendant       argues        that     this

testimony   was     irrelevant,         that   it    amounted       to    impermissible

vouching    for     Cara’s       credibility,        and     that      Guedo     was    not

qualified to give such an opinion.

    Diane Guedo testified that she was employed as a child

medical    examiner    at    a    child    advocacy         center     that      evaluates

children with suspected sexual and physical abuse.                          Guedo was a

family nurse practitioner who received her training at George

Washington University and a master’s degree from the University

of Rochester.       She testified that she had worked primarily in

primary care pediatrics for the last twenty-one years and had

evaluated 771 children.            Guedo was tendered as a specialist in

sexual abuse, physical abuse, and neglect.                          Upon the State’s

tender of Guedo as an expert witness, defendant objected.                              After

voir dire of Guedo, defendant withdrew his objection.

    Guedo     testified          that    she     performed        a      child    medical

examination    on     Cara   on     13    July      2010.        The     child    medical

examination   included       an    interview        of     the   non-offending         care

giver, a complete medical examination, and seventeen pages of

additional documentation.               Guedo indicated that there were no

physical findings of trauma to Cara’s genital area at the time

of the examination and testified that she could not tell if
                                     -17-
there had been trauma to Cara’s genital area in 2006.                    Based on

her   examination,    Guedo   testified       that    the    lack   of   physical

findings neither supported nor discounted a disclosure of sexual

abuse.     Nevertheless, Guedo testified that Cara described the

incidents    of   sexual   abuse    to     her.      The    following    exchange

occurred:

            [THE STATE:] . . . Ms. Guedo, based on what
            [Cara] told you if that did in fact occur
            what kind of psychological care would you
            have prescribed?

            [DEFENSE COUNSEL:]       Objection.

            THE COURT:     Do you wish to be heard?

            [DEFENSE COUNSEL:]      I don’t think this
            witness based on our case law it is
            permissible to answer that.

            THE COURT:      Overruled, you may answer the
            question.

            [MS. GUEDO:] I thought she would be a very
            good candidate for trauma focused cognitive
            behavioral therapy.

            [DEFENSE   COUNSEL:]     Objection  as   to
            relevance, move to strike.   What relevance
            does it have about whether this happened or
            not?

            THE COURT:     Overruled.

      On   appeal,   defendant     first    contends       that   this   foregoing

testimony was irrelevant.          The applicable standard of review is

as follows:
                                    -18-
            Although   the   trial  court’s  rulings   on
            relevancy technically are not discretionary
            and therefore are not reviewed under the
            abuse of discretion standard applicable to
            Rule 403, such rulings are given great
            deference on appeal. Because the trial court
            is better situated to evaluate whether a
            particular piece of evidence tends to make
            the existence of a fact of consequence more
            or less probable, the appropriate standard
            of review for a trial court’s ruling on
            relevancy pursuant to Rule 401 is not as
            deferential    as   ‘abuse   of   discretion’
            standard which applies to rulings made
            pursuant to Rule 403.

State v. Blakney, __ N.C. App. __, __, 756 S.E.2d 844, 847

(2014) (citation omitted).

                 The   admissibility   of  evidence   is
            governed by a threshold inquiry into its
            relevance.   In order to be relevant, the
            evidence must have a logical tendency to
            prove any fact that is of consequence in the
            case being litigated. All relevant evidence
            is admissible, except as otherwise provided
            by the Constitution of the United States, by
            the Constitution of North Carolina, by Act
            of Congress, by Act of the General Assembly
            or by these rules. Evidence which is not
            relevant is not admissible.

State v. Royster, __ N.C. App. __, __, 763 S.E.2d 577, 580-81

(2014)   (citation   and   quotation      marks   omitted).     Furthermore,

pursuant to Rule 403 of the North Carolina Rules of Evidence,

relevant evidence “may be excluded if its probative value is

substantially     outweighed   by   the    danger   of   unfair   prejudice,

confusion    of   the   issues,     or    misleading     the   jury,   or   by
                                          -19-
considerations         of    undue    delay,     waste     of    time,        or    needless

presentation of cumulative evidence.”                    N.C. Gen. Stat. § 8C-1,

Rule 403 (2013).

       In    the     present    case,     we     believe     that       the        challenged

testimony was irrelevant as it did not have a logical tendency

to prove any fact that is of consequence.                        Nevertheless, given

Cara’s      personal        testimony     regarding        the    sexual           abuse     by

defendant and the remainder of Guedo’s testimony corroborating

Cara’s account, we believe any error by the admission of this

testimony      was    harmless.         See    N.C.   Gen.      Stat.    §     15A-1443(a)

(2013)      (stating    that    error     is    prejudicial       when       “there     is    a

reasonable possibility that, had the error in question not been

committed, a different result would have been reached at the

trial out of which the appeal arises”).

       Next, defendant argues that Guedo’s testimony “implie[d] to

the jury that [Cara] was telling the truth, that the oral sex

actually happened.”            Our Courts have established that “the trial

court should not admit expert opinion that sexual abuse has in

fact   occurred       because,       absent    physical    evidence          supporting       a

diagnosis of sexual abuse, such testimony is an impermissible

opinion regarding the victim’s credibility.”                       State v. Stancil,
                                        -20-
355 N.C. 266, 266-67, 559 S.E.2d 788, 789 (2002) (emphasis in

original).

       Here,   however,    we    find    defendant’s          characterization        of

Guedo’s    testimony      erroneous      and     hold        that   the     challenged

testimony does not constitute impermissible vouching for Cara’s

credibility.       Guedo did not testify that sexual abuse had, in

fact,    occurred.      Rather,       Guedo    was    answering      a    hypothetical

question presented by the State – that if Cara’s descriptions of

the alleged sexual incidents with defendant were true, what type

of psychological care and treatment would Guedo have prescribed.

Therefore, defendant’s argument is overruled.

       In his last argument, defendant asserts that it was error

for the trial court to allow Guedo to testify regarding the type

of psychological care she would have prescribed had Cara, in

fact, been sexually abused because Guedo was not qualified to

render her opinion on this issue.

       Pursuant to N.C. Gen. Stat. § 8C-1, Rule 702 (2013), a

witness may be qualified as an expert if the trial court finds

that     through     “knowledge,       skill,        experience,         training,   or

education” the witness has acquired such skill that he or she is

better    qualified    than     the    jury     to    form    an    opinion    on    the

particular subject.        Because defendant failed to object to the
                                           -21-
admission of this testimony at trial, our review is limited to

plain error.          State v. Henderson, 182 N.C. App. 406, 414, 642
S.E.2d 509,    514     (2007)       (citation       omitted)    (providing       that

“[p]lain error has been defined as ‘error so fundamental as to

amount to a miscarriage of justice or which probably resulted in

the jury reaching a different verdict than it otherwise would

have reached’”).

      At     trial,    Guedo      testified       that     she   worked     at   a   child

advocacy center, evaluating children with suspected abuse, both

sexual and physical.              Guedo was a family nurse practitioner who

had worked in primary care pediatrics for twenty-one years and

had evaluated 771 children in her current position.                           It was her

eighth time testifying as a witness as a specialist in sexual

abuse, physical abuse, and neglect.                        After the State tendered

Guedo as an expert in abuse and neglect, defendant objected, but

then later removed his objection.

      The    questions       posed    by    the    State     and    answers      given   in

qualifying Guedo as an expert in abuse and neglect failed to

establish      that       Guedo    had     any    particularized       experience        or

training relating to prescribing psychological care to those who

were abused or neglected.                It is also unclear whether an expert

in   abuse    and     neglect      would    have     any    training   or     experience
                                       -22-
related    to     trauma     focused     cognitive     behavioral   therapy.

However,   even    if   we   were   to   hold   that   this   testimony   was

improperly admitted because the State failed to lay a sufficient

foundation to establish that Guedo was qualified to offer the

challenged testimony, we hold that this error would fall short

of amounting to plain error based on Cara’s testimony and the

testimony of corroborating witnesses.

    No error.

    Judges CALABRIA and STROUD concur.

    Report per Rule 30(e).